Citation Nr: 1223655	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-36 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA or stroke), to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1969, and January 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and his residuals of a CVA.  The Veteran timely appealed those issues.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in June 2010.  A transcript of this proceeding has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This case was initially before the Board in December 2010, when the above two issues were remanded for further development.  In May 2012 the Veteran revoked Disabled American Veterans as his representative and appointed Texas Veterans Commission as his new representative.  The case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regarding the Veteran's acquired psychiatric disorder claim, the Board notes that a March 2007 VA treatment record shows a diagnosis of an anxiety disorder.  Pursuant to the December 2010 Board remand the Veteran was afforded a VA psychiatric examination in January 2011.  During that examination, the Veteran was given no psychiatric diagnosis.  Specifically, the examiner noted that the Veteran did not meet the clinical diagnosis for any psychiatric disorder at that time.  No opinion as to the Veteran's previously-diagnosed anxiety disorder was given.  

In light of McClain v. Nicholson, 21 Vet. App. 319 (2007), which held that the requirement for a current disability is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim," the Board notes that it is unclear whether it is the January 2011 VA examiner's opinion that the Veteran's anxiety disorder, which was diagnosed in March 2007, was a misdiagnosis; or whether the Veteran's anxiety disorder had resolved by the January 2011 examination.  In the latter case, service connection could still be awarded for the Veteran's anxiety disorder if such is found to be related to or caused by his military service.  Thus, a remand is necessary in order to clarify the January 2011 VA examiner's opinion.

Regarding the CVA residuals, pursuant to the December 2010 Board remand the Veteran was afforded a VA examination for his CVA residuals in January 2011.  That VA examiner noted that based on the Veteran's development of diabetes after his CVA, the Veteran's diabetes most likely did not cause the CVA.  The Veteran asserted in April 2012 correspondence that such an opinion does not "take into consideration that my diabetes mellitus was untreated and undiagnosed, which I believe was the main cause for my CVA."  A second opinion from the same date but a different examiner appears to note that diabetes is but one single risk factor for a stroke, but that the Veteran has multiple nonservice-related risk factors, including hypertension, increased cholesterol and smoking.  

While these opinions appear to indicate the Veteran's diabetes is not the cause of the CVA and the subsequent residuals, the Board notes that such opinions do not address the Veteran's argument that his diabetes was untreated and undiagnosed and was the cause of his CVA.  Nor do either of those opinions address whether the Veteran's diabetes is currently aggravating any of the Veteran's CVA residuals in absence of actual causation, an opinion which was instructed in the Board's December 2010 remand order to be rendered.  

Thus, the Board finds that both January 2011 VA examinations are not adequate at this time and a remand is necessary in order to clarify the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Audie Murphy VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed acquired psychiatric and CVA disorders since discharge from service which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including an anxiety disorder; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.

The examiner should specifically discuss the previous January 2011 examination and the March 2007 treatment note showing a diagnosis of an anxiety disorder.  The examiner should specifically determine whether the March 2007 diagnosis was incorrect at that time, or whether such had resolved by the January 2011 examination.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include any fear of hostile military activity therein.  

(b) For any other diagnosed psychiatric disorder, including an anxiety disorder, unless the examiner opined above that the anxiety was misdiagnosed and that the Veteran did not have any other psychiatric disorder at any time during the appeal period, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service.  

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine whether any current residuals of a CVA are related to service or service-connected diabetes mellitus, type II.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any residuals of a CVA found.  

The examiner should then opine whether the Veteran's CVA residuals more likely, less likely or at least as likely as not (50 percent or greater probability) are due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his diabetes mellitus, type II.  In so discussing causation, the examiner should address the Veteran's assertions that his CVA was caused by his diabetic condition being untreated and undiagnosed prior to his CVA.  The examiner MUST address both causation and aggravation in that opinion.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


